Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 11, 12, 15-18, 26, 27, 29, 31, 32 and 34-36 are rejected under 35 U.S.C. 102a1 as being anticipated by Stanton, IV et al. (US 2012/0089930 A1 – hereafter referred to as ‘930).
‘930 discloses a bioreactor (Abstract) that includes the following limitations to claim 32: 
“A bioreactor”: ‘930 discloses a cell expansion system (CES 200; Fig. 3; [0058]) that is being interpreted as the bioreactor of the instant application.      
“hollow fiber cell culture module positioned so that cell culture medium pumped through one end of the fiber cell flows substantially through inside of the fiber cell”: ‘930 discloses a hollow fiber cell culture module (bioreactor 100, hollow fibers 116; Fig. 1; [0050]) that is positioned so that culture medium flows through the fibers.    
“a culture media inlet and outlet connected to lumen of the hollow fiber cell culture module at each end”: ‘930 discloses an inlet (inlet 108) and an outlet (outlet 120) that are connected to the ends of the lumen (Fig. 1; [0050]).  
“circulation pump so as to cause direction flow of culture media to the inlet and through the hollow fiber cell culture module”: ‘930 discloses an IC (intra capillary) circulation pump (pump 212; Fig. 2; [0052]) that pumps the culture media to the inlet, through the fiber and through the outlet.  
“wherein the housing for the hollow fiber cell culture module is shaped as a hoard shell box.”: ‘930 discloses a housing for the bioreactor (Fig. 3; housing 304; [0065]; [0066]) that is a hard shell box.  
“wherein the module is associated with a turbulence generator”: ‘930 discloses a rocker control (control 604; Fig. 4; [0068]) that is being interpreted as the turbulence generator of the instant application.  
For claims 34 and 35, the rocker of ‘930 is fully capable of generating horizontal shacking or a wave-style rocking motion.  
For claim 36, the fibers of ‘930 attach directly to the wall of the module (Fig. 1).  
For claim 2, the module of ‘930 is a closed chamber for holding the cells, media and hollow fiber (Fig. 1; [0050]).   
For claim 4, the fibers of ‘930 are being interpreted as semi-permeable ([0048]; [0049]). 
For claims 11, 12, 15 and 17, these claims are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 16, ‘930 discloses that the cells can adhere to the fiber ([0051]).  
For claim 18, ‘930 discloses having gas inlets ([0049]; Fig. 2; inlet 128).  
For claim 26, the cartridge of ‘930 is fully capable of holding less than 50 ml.  
For claim 27, the cartridge of ‘930 is fully capable of fitting in a CO2 incubator.  
For claim 29, ‘930 does not require a heating system from the plate.  
For claim 31, ‘930 discloses the steps of loading the fibers and culturing cells ([0051]; [0065]; [0066]).  
Therefore, ‘274 meets the limitations of claims 2, 4, 11, 12, 15-18, 26, 27, 29, 31, 32 and 34-36.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 8-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton, IV et al. (US 2012/0089930 A1 – hereafter referred to as ‘930) in view of Klaus (US 2006/0014274 A1 – hereafter referred to as ‘274).
For claim 3, ‘930 discloses that the cartridge has a first and second end defining a longitudinal axis of the hollow fiber through the housing where the fiber and an interior and exterior surface disposed within the housing (Fig. 1; [0050]-[0052]).  ‘930 also discloses that the housing includes two ports (ports 108 and 120) that are separated and form two spaces within the housing.  Furthermore, the fibers include an inner side lumen and an extra capillary space between the lumens and the cartridge (Fig. 1; [0050]-[0052]).  ‘930 also includes two additional ports (ports 128 and 132) that are fully capable of being used for supplying and harvesting.  
‘930 discloses using sensors (sensors 1268 and 1264; Fig. 6; [0072]), but differs regarding the sensors having ports or being for temperature, pH, O2/CO2, conductivity and turbidity.  
‘274 discloses a bioreactor (Abstract) that for claim 3 includes using sensors such as temperature, pH, O2/CO2, conductivity and turbidity ([0057]).  While ‘274 does not specifically disclose using ports for these sensors, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors of ‘274 within ‘930 along with ports in order to obtain the predictable result of providing access to the interior of the cartridge.  
For claim 5, the fibers of ‘930 are made from polysulfones ([0051]).  
‘930 differs from the instant claim regarding the pore size.  
For claim 8, ‘274 discloses that the pore size can be a few nanometers up to a micrometer ([0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the pore size of ‘274 within ‘930 in order to allow the culture medium to pass across the fiber while maintaining the cell on the fiber.  The suggestion for doing so at the time would have to allow proteins to be separated from the larger molecules in the solution ([0155]). 
‘930 differs from the instant claims 9 and 10.  
For claim 9, 274 discloses using sensors such as temperature, pH, O2/CO2, conductivity and turbidity ([0057]).  While ‘274 does not specifically disclose using ports for these sensors, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors of ‘274 within ‘930 along with ports in order to obtain the predictable result of providing access to the interior of the cartridge.  
While modified ‘930 does not specifically disclose using ports for these sensors, it would have been obvious to one of ordinary skill in the art at the time of filing to include ports within modified ‘930 in order to obtain the predictable result of providing access to the interior of the cartridge.  
For claim 10, 274 discloses using sensors such as temperature, pH, O2/CO2, conductivity and turbidity ([0057]).  While ‘274 does not specifically disclose using ports for these sensors, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors of ‘274 within ‘930 along with ports in order to obtain the predictable result of providing access to the interior of the cartridge.  
While modified ‘930 does not specifically disclose using ports for these sensors, it would have been obvious to one of ordinary skill in the art at the time of filing to include ports within 
For claim 28, modified ‘930 does not disclose the claimed size of the module, however, it would have been obvious to one of ordinary skill in the art to employ the size of the module in order to optimize the ratio of the fiber surface area to volume in order to produce the desired amount of cells.  See MPEP §2144.04 IV B.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stanton, IV et al. (US 2012/0089930 A1 – hereafter referred to as ‘930).
‘930 does not specify material for the housing, however, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a housing made of glass, acrylic or hard plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 8-12, 15, 16-18, 26-29 and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799